FILED
                             NOT FOR PUBLICATION
                                                                           MAY 06 2016
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


YUSHI ZHANG,                                     No. 13-72359

               Petitioner,                       Agency No. A087-886-758

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 4, 2016**
                                Pasadena, California

Before:        TASHIMA, SILVERMAN, and GRABER, Circuit Judges.

      Yushi Zhang, a native and citizen of the People’s Republic of China, seeks

review of the Board of Immigration Appeals’ (“BIA”) decision affirming an

immigration judge’s (“IJ”) denial of Zhang’s application for asylum, withholding

of removal, and protection under the Convention Against Torture (“CAT”). We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2)(C).
have jurisdiction under 8 U.S.C. § 1252. We review factual findings for

substantial evidence. Al Jun Zhi v. Holder, 751 F.3d 1088, 1091 (9th Cir. 2014).

Because substantial evidence supports the BIA’s and IJ’s adverse credibility

determinations, we deny the petition for review.

      Our analysis is governed by the REAL ID Act. Under the REAL ID Act,

“[i]nconsistencies no longer need to ‘go to the heart’ of the petitioner’s claim to

form the basis of an adverse credibility determination.” Shrestha v. Holder, 590
F.3d 1034, 1043 (9th Cir. 2010) (citing 8 U.S.C. § 1158(b)(1)(B)(iii)). “Major

inconsistencies on issues material to the alien’s claim of persecution constitute

substantial evidence supporting an adverse credibility determination,” while

“minor inconsistencies regarding non-material and trivial details . . . cannot form

the exclusive basis for an adverse credibility determination.” Rizk v. Holder, 629
F.3d 1083, 1088 (9th Cir. 2011). “[W]e must uphold the IJ’s adverse credibility

determination so long as even one basis is supported by substantial evidence . . . .”

Id.

      Zhang contends that the Chinese government persecuted him for practicing

Christianity by arresting him at a home church meeting and detaining him at a

police station. In affirming the IJ’s adverse credibility finding, the BIA relied on

an inconsistency between the written statement accompanying Zhang’s asylum


                                           2
application and his oral testimony as to whether Zhang was beaten by Chinese

police at the police station. Zhang’s asylum application stated multiple times that

the police beat him, but his oral testimony revealed that this did not occur. When

questioned about this inconsistency, Zhang stated that he believed the rough

treatment that he received during his detention, which included being dragged and

handcuffed to a radiator in an uncomfortable, half-squatting position for

approximately half an hour, amounted to being beaten. The IJ was not convinced

by this explanation, noting that to be “beaten” plainly means to be physically

struck. Zhang was never struck by a police officer.

      This inconsistency constitutes substantial evidence supporting the BIA’s and

IJ’s adverse credibility determinations.1 Whether Zhang was beaten by police

bears on the central events underlying Zhang’s claim of persecution and is not

trivial. The record does not compel us to reach a contrary result. See 8 U.S.C. §

1252(b)(4)(B).

      Because the BIA’s and IJ’s adverse credibility findings are supported by

substantial evidence, we cannot overturn the denial of Zhang’s application for



      1
            The BIA also relied on two other lack-of-credibility findings by the IJ
in denying Zhang’s application. We need not discuss those findings because we
must uphold the adverse credibility finding based solely on the ground discussed
above. See Rizk, 629 F.3d at 1088.

                                          3
asylum and withholding removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th

Cir. 2003). Further, the IJ permissibly denied Zhang’s CAT application, which

rested on the same evidence as his asylum application. Id. at 1157.

      The IJ also found that a letter from Zhang’s church in the United States was

not particularly probative of his practice of Christianity in the U.S. because the

letterhead looked unofficial and the author was not present to testify. Zhang

contends that he should have been provided notice that corroboration of his

religious practice was required, and an opportunity to provide such evidence. We

have held that “[a]n applicant must be given notice of the corroboration required,

and an opportunity to either provide that corroboration or explain why he cannot

do so.” Ren v. Holder, 648 F.3d 1079, 1091–92 (9th Cir. 2011). Such notice-and-

opportunity protection, however, extends only to applicants who are “otherwise

credible.” Lai v. Holder, 773 F.3d 966, 976 (9th Cir. 2014). Because, as explained

above, Zhang is not an “otherwise credible” applicant, he was not entitled to such

protection.

      PETITION FOR REVIEW DENIED.




                                           4